Citation Nr: 1146076	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-06 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the pharynx, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for squamous cell carcinoma. 

The Veteran testified at an October 2009 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

In December 2009 the Board remanded this claim for further development.  It now returns for appellate review. 

The Board notes that in September 2009 the Veteran submitted a claim for an increased rating for his service-connected posttraumatic stress disorder (PTSD).  Although a notice letter was sent to the Veteran in October 2009, the claims file does not reflect whether or not the RO has taken further action on this claim.  As such, it is REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide such as Agent Orange.

2.  Squamous cell carcinoma is not a disease shown to be associated with exposure to herbicides, including Agent Orange, and is not otherwise related to the Veteran's period of active service. 




CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a March 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file, as well as his Social Security Administration (SSA) records.  Pursuant to the Board's December 2009 remand directive, the AOJ obtained VA treatment records from the James A. Haley VA Medical Center (VAMC) and the VA New Port Richey Outpatient Clinic.  The Veteran was also sent a January 2010 letter requesting him to identify relevant treatment by other VA facilities or private providers, as instructed in the Board's December 2009 remand.  In response to this letter, the Veteran submitted authorized release forms for St. Joseph's Hospital, Dr. D. Vincent, and Dr. L. Hochman.  These records have been obtained and associated with the claims file.  Other private treatment records, including records from the Florida Cancer Institute and the H. Lee Moffitt Cancer Center and Research Institute are also in the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  Likewise, the Board finds that there has been substantial compliance with its December 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, a VA examination has not been provided and the Board finds that one is not warranted.  As will be explained below in the body of this opinion, squamous cell carcinoma is not a disease that has been associated with herbicide exposure.  The Veteran himself, as a lay person, does not have the medical or scientific expertise to render a competent opinion as to whether his cancer is related to herbicide exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  This is a determination that is too complex to be made based on lay observation alone.  There is no indication that squamous cell carcinoma may be related to herbicide exposure.  Indeed, under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 2007).  As this finding is based on scientific studies reviewed and evaluated by the National Academy of Sciences (NAS), it outweighs the Veteran's bare assertion to the contrary.  Further, as will be discussed in more detail below, the Veteran's squamous cell carcinoma did not manifest in active service or until 2006, over thirty years since separation from active service.  Given this long period of time between the Veteran's period of active service and the onset of squamous cell carcinoma, the Board finds that there is no indication that squamous cell carcinoma may be related to service based on the evidence of record.  Accordingly, the McLendon elements are not met and therefore a VA examination is not warranted.  See McLendon, 20 Vet. App. at 83. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran claims entitlement to service connection for squamous cell carcinoma, which he contends was caused by his presumed exposure to herbicides such as Agent Orange during his period of active service.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence of a malignant tumor may be presumed if manifested to a compensable degree within one year of the veteran's discharge from service. 38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 , 3.309.

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Here, because the Veteran's DD 214 reflects that he served in Vietnam, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in section 3.309(e).  The diseases presumed to be caused by herbicide exposure include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non- Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 2007).  This finding is based on scientific studies which have been reviewed and evaluated by the National Academy of Sciences (NAS).  See id.; see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 81332, 81333 (December 27, 2010).  

Turning to the evidence of record, an August 2006 private treatment record from St. Joseph's Hospital shows that the Veteran was seen by a Dr. Vincent for chronic left throat pain which had been present for four months.  A laryngoscopy was performed which showed a left oropharyngeal ulcer that appeared to be a neoplasm.  The Veteran was diagnosed with an invasive squamous cell carcinoma in a September 2006 private pathology report.  A September 2006 laryngoscopy report shows a diagnosis of squamous cell carcinoma of the left lateral pharyngeal wall. 

An October 2006 treatment record from the Florida Cancer Institute reflects that the Veteran was seen for an initial consultation regarding radiation therapy to treat his squamous cell carcinoma.  The Veteran's treating physician, a Dr. Neufeld, noted in a section titled "Social History" that the Veteran worked as a truck driver, may have had exposure to Agent Orange, had a thirty-year history of smoking, drank one to three beers daily, and had completed one year of college.  

Private radiation treatment records from the Florida Cancer Institute show that the Veteran completed radiation treatment in the middle of December 2006.  An April 2007 VA treatment record confirms that the Veteran's cancer had resolved by that time.  

A June 2007 Social Security Administration (SSA) determination reflects that Social Security disability benefits were granted in part based on the Veteran's squamous cell carcinoma of the throat.  

Subsequent VA treatment records do not show diagnoses of squamous cell carcinoma or other cancers or opinions linking squamous cell carcinoma to active service, including the Veteran's presumed Agent Orange exposure. 

The Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Squamous cell carcinoma is not among the cancers or diseases presumed to be associated with herbicide exposure, which are enumerated in section 3.309(e).  The Board has considered the Veteran's contention at the October 2009 Board hearing that his cancer was a soft tissue sarcoma because a biopsy was taken from soft tissue.  However, the medical evidence of record is negative for diagnoses of soft tissue sarcoma and at the hearing the Veteran explicitly denied that he had ever been diagnosed with soft tissue sarcoma.  The fact that a biopsy was taken from soft tissue has not been shown to alter the nature of the diagnosis.  In this regard, the Veteran, as a lay person, does not have the medical background or expertise to competently determine whether his cancer is properly diagnosed as a soft tissue sarcoma rather than squamous cell carcinoma.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  The Board finds that the Veteran's contention is outweighed by the findings of the doctors who diagnosed squamous cell carcinoma, as they have the medical expertise to render such a diagnosis based on the clinical findings made on examination.  Accordingly, the Board finds that the Veteran does not have a soft tissue sarcoma and that his squamous cell carcinoma is not among the cancers or diseases presumed to caused by herbicide exposure set forth in 38 C.F.R. § 3.309(e).  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307; 3.309(e). 

While service connection is not warranted on a presumptive basis under section 3.09(e), such a finding does not preclude the Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Here, in a June 2007 statement, the Veteran argued that the October 2006 treatment record from the Florida Cancer Institute, which reflects Dr. Neufeld's notation of a history of Agent Orange exposure, shows a relationship between such exposure and squamous cell carcinoma.  The Board disagrees.  The Veteran's history of Agent Orange exposure was simply noted by Dr. Neufeld along with other data in the same "Social History" section, including his history of being a truck driver and going to college.  The doctor did not state or even imply that the Veteran's Agent Exposure might be related to the development of squamous cell carcinoma.  Thus, the Board finds that this treatment record does not support the Veteran's claim.

Significantly, the Secretary has found based on reports submitted by NAS dated most recently in 2006 and 2008, as well as previous NAS reports, that a positive association has not been shown between herbicide exposure and cancers of the pharynx.  See Notice, 75 Fed. Reg. at 81333; see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 32540, 32541 (June 8, 2010).  As noted earlier, these reports reflect evaluations by NAS of relevant scientific studies addressing whether there are statistically significant correlations between herbicide exposure and the development of various diseases.  The Board finds the Secretary's Notice, which is based on the confirmed integrity of the NAS findings and a comprehensive review of the scientific evidence, to be highly probative evidence weighing against a relationship between the Veteran's squamous cell carcinoma of the pharynx and exposure to Agent Orange.  The Secretary's Notice therefore outweighs June 2007 private treatment record, which simply reflects that a history of Agent Orange exposure was noted, without any findings as to whether it may have played a role in the Veteran's cancer.  Accordingly, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's squamous cell carcinoma and his presumed exposure to herbicides during active service. 

Furthermore, the Board finds that squamous cell carcinoma is not otherwise directly related to service.  In this regard, the Veteran has not argued that his squamous cell carcinoma was related to service apart from his presumed herbicide exposure.  The service treatment records and examination reports are negative for diagnoses of squamous cell carcinoma or other cancers.  The Veteran's squamous cell carcinoma did not manifest until 2006, over thirty years after he separated from active service.  The Veteran has not argued that his squamous cell carcinoma manifested during active service or soon thereafter.  Thus, the long period of time that passed between his period of active service and the onset of squamous cell carcinoma weighs against a relationship between the two.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  There is no other evidence of record suggesting a relationship between the Veteran's squamous cell carcinoma and his period of service. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for squamous cell carcinoma must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; Shedden, 381 F.3d at 1166-67.


ORDER

Entitlement to service connection for squamous cell carcinoma of the pharynx, claimed as due to herbicide exposure, is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


